Citation Nr: 0321064	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  94-43 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel
INTRODUCTION

The veteran had active service from October 1944 to November 
1945.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila.

The Board notes, however, that during the course of the 
current appeal, the claims file has been physically located 
in other VARO's for the purpose of development and VA 
examination scheduling, including New York City and in one or 
more locations in New Jersey, where the veteran apparently 
now resides.  VARO in Manila has retained primary 
jurisdiction over the claims file.  

This case was previously remanded by the Board in August 1998 
for additional development of the evidence.  That development 
having been completed to the extent possible the case was 
returned to the Board for appellate consideration.


FINDING OF FACT

The probative, competent medical evidence shows that there is 
no nexus or etiologic link between the veteran's current 
right knee disability diagnosed as patello-femoral joint 
syndrome first noted many years following separation from 
service and any incident of active service. 


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110, 1154, 
5107 (West 2002); 38 C.F.R. § 3.303(b)(d)(2002). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's available service medical records are silent 
for a right knee disability.

The initial postservice medical record consists of VA medical 
records dated in the mid 1980's which are silent for a right 
knee disability. 

Subsequently dated VA medical records through late 2000 are 
likewise silent for a right knee disability.

In July 2000 the veteran attended a hearing before a hearing 
officer at the RO.  The hearing transcript is on file.  He 
reported injurying his right knee while climbing mountains 
during WWII.  He was carrying four motor rounds.  He fell 
hitting his right knee on a stone.  

An August 2002 VA orthopedic examination report shows that 
the examiner reviewed the veteran's claims folder in 
conjunction with the examination.  

An objective evaluation revealed the presence of a right knee 
disability diagnosed as patello-femoral syndrome.  An x-ray 
of the right knee was normal.  

The medical specialist noted that the veteran only reported a 
3 year history of right knee symptoms.  The medical 
specialist opined that there is no indication of any right 
knee problems in the service medical records. He confirmed an 
earlier opinion that the veteran's current right knee 
disability is not of service origin.  



Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A.
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Since arthritis of the right knee is not shown the 
presumptive provisions of service connection under 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 are 
not for consideration.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2001).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

A February 2003 supplemental statement of the case (SSOC) 
shows the RO provided the criteria as well as considered the 
VCAA with respect to the issue on appeal.  

The veteran was advised of evidence he could submit himself 
or to sufficiently identify evidence and if private in nature 
to complete authorization or medical releases so that VA 
could obtain the evidence for him.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Through the May 1994 rating decision, September 1994 
statement of the case, and subsequent supplemental statements 
of the case as well as related correspondence the veteran was 
give notice of the requirements for service connection.  The 
RO also provided him with the reasons why his claim could not 
be granted based upon the evidence of record.

The Board also obtained a medical file opinion addressing the 
very issue upon which the veteran's claim is predicated; that 
is, whether his current right knee disorder is related to his 
service.  There is no need for further medical opinion.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000. 


Service connection

A comprehensive review of the record shows that competent 
medical evidence demonstrates that there is no nexus or 
etiologic link between the veteran's claimed right knee 
injury in service and his patello-femoral syndrome of the 
right knee first noted more than 50 years postservice.  

Specifically, the Board notes that available service records 
are silent for a right knee disability during active duty.  
The pertinent postservice medical evidence is silent for any 
right knee disability for more than 50 years.  An August 2002 
VA orthopedic examination report shows the presence of 
patello-femoral syndrome of the right knee.  An x-ray of the 
right knee was normal.  The medical specialist opined that 
there was no nexus or etiologic ling between the veteran's 
claimed right knee injury in service and the onset of right 
knee patello-femoral syndrome chronic first noted more than 
50 years following separation from active duty.  The medical 
specialist pointed out that at the time of the August 2002 VA 
examination the veteran only reported a 3 year history of 
right knee symptoms.  

Accordingly, the probative and competent medical evidence 
fails to demonstrate an etiologic link or nexus between the 
currently diagnosed right knee patello-femoral syndrome and 
any incident of the veteran's remote service.   

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking a currently diagnosed right knee disability 
with his period of active service.  The CAVC has held that 
lay assertions of medical causation do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Simply put, the competent and probative medical evidence of 
record establishes that the veteran does not have a right 
knee disability linked to service on any basis.   

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee disability 
diagnosed as patello-femoral syndrome.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a right knee disability 
diagnosed as patello-femoral syndrome is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

